Citation Nr: 0305496	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  97-20 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for undiagnosed illness 
manifested by joint pain, memory loss, a skin condition, 
fatigue, and flu-like symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969, and from January 1991 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1995 RO decision which denied service 
connection for hypertension, PTSD, and undiagnosed illness 
manifested by joint pain, memory loss, a skin condition, 
fatigue, and flu-like symptoms.  In December 1998, the Board 
remanded the case to the RO for additional development.


FINDINGS OF FACT

1.  The veteran first served on active duty from December 
1967 to December 1969.  He had a second period of active duty 
from January 1991 to June 1991, and this included service in 
Southwest Asia during the Persian Gulf War.

2.  Hypertension began years after the veteran first period 
of active duty, and it began before his second period of 
active duty, and it did not increase in severity during his 
second period of service.

3.  The veteran has not been medically diagnosed as having 
PTSD.

4.  The veteran claims he has disability from joint pain, 
memory loss, a skin condition, fatigue, and flu-like 
symptoms, due to undiagnosed illness from his service in 
Southwest Asia during the Persian Gulf War.   Some or all of 
these complaints have been medically attributed to diagnosed 
conditions, and those conditions did not begin during and 
were not worsened by active service.  To the extent that any 
of these complaints have not been attributed to a diagnosed 
condition, there is no objective indication of related 
disability for a period of at least 6 months and to a 
compensable degree. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2002).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).

3.  Claimed disabilities of joint pain, memory loss, a skin 
condition, fatigue, and flu-like symptoms, claimed as due to 
undiagnosed illness, were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117 (West 2002);  38 
C.F.R. 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran first served on active duty in the Army from 
December 1967 to December 1969.  Service medical records from 
this period of service are not available, and VA attempts to 
obtain them have been unsuccessful.  The veteran's claims for 
service connection are not based on this period of service.  
Subsequent to this period of active duty, the veteran had 
Army Reserve service.

Medical records (including VA and Army Reserve medical 
records) from after the veteran's first period of active 
duty, but before his second period of active duty, refer to 
various ailments, such as different joint problems including 
a low back disorder.  At a VA clinic visit in December 1990, 
just prior to his second period of active duty, he was noted 
to have hypertension, with blood pressure of 150/100, and 
antihypertensive medication was prescibed.  At the December 
1990 clinic visit, his low back disorder was also described, 
and he was on medication for this joint problem.  

The veteran had a second period of active duty from January 
1991 to June 1991, when his Army Reserve unit was activated 
during the Persian Gulf War.  During this period, he had over 
a month of service in Southwest Asia.  Service medical 
records from January 1991, just after entering active duty, 
note he was on medication for hypertension and a joint 
problem (the low back condition).  Service medical records 
from this period of active duty show no psychiatric disorder, 
or complaints of joint pain, memory loss, a skin condition, 
fatigue, or flu-like symptoms.  There were a number of blood 
pressure readings during this period of active duty, 
including 130/96, 140/100, 130/80, 120/90, and (in June 1991) 
120/80.  On June 1991 reports of medical history and 
demobilization, the veteran indicated he had a history of 
high blood pressure; he denied any specific disease or injury 
while in Southwest Asia; and he denied a number of symptoms 
such as fatigue, skin problems, nervous problems, etc.  

VA treatment records from after the veteran's second period 
of active duty continue to note hypertension and a low back 
disorder.  Blood pressure readings shortly after the second 
period of active duty included 160/95 in June 1991, 130/100 
in July 1991, and 140/100 in September 1991.  Treatment 
records from 1994 and later describe psychiatric symptoms, 
and the primary diagnosis was depression.  He complained of 
fatigue, disorientation, memory impairment, weakness, and a 
skin rash in January 1995.  In March 1995, he complained of 
experiencing memory problems and fatigue, as well as poor 
impulse control, and his wife stated that he was aggressive 
and irritable.  In August and October 1995, he complained of 
a rash and itching.

In August 1994, the veteran was given a Persian Gulf War 
evaluation.  He complained of memory loss, weakness, and 
itchy skin, and indicated a history of high blood pressure.  
He was assessed with high blood pressure, memory loss, and 
weakness.

In December 1994, the veteran submitted his claim for service 
connection for hypertension, PTSD, and disability from 
undiagnosed illness (claimed as joint pain, memory loss, a 
skin condition, fatigue, and flu-like symptoms).  He claimed 
all these conditions were due to his last period of active 
duty in 1991.

In February 1995, the veteran was given a VA PTSD 
examination.  He reported no history of psychiatric 
treatment.  Following examination, he was found to have no 
specific mental disorder, and it was noted that the criteria 
for a PTSD diagnosis were not present.

In March 1995, the veteran was given a VA general medical 
examination.  It was noted that he had been found to have 
high blood pressure two months before his second period of 
service and that he had been treated for high blood pressure 
since then.  He reported that every time he scratched his 
skin with his fingernails he felt as if his flesh was being 
cut with a knife.  He stated that this had been occurring 
since six months to a year after his return from the Persian 
Gulf.  He denied a history of joint pain, but complained of 
tiredness and somnolence.  He also complained of memory loss.  
On physical examination, he was somewhat depressed.  He had 
blood pressure readings of 170/90, 160/92, and 172/90.  There 
was no sign of tension or evidence of mental disease, and the 
remainder of his physical examination was normal.  He was 
diagnosed with arterial hypertension.

The veteran was also given a VA mental examination in March 
1995.  He had no prior psychiatric treatment, and had been 
unemployed since April 1994.  He reported that he constantly 
suffered from the desire to sleep, and also suffered from a 
skin rash, fatigue, and forgetfulness.  He said that these 
symptoms starting occurring two to three months following his 
service in the Persian Gulf.  He reported a lack of interest 
in things, lack of energy, and sleepiness.  He stated that he 
was unable to obtain a job.  Following objective examination, 
he was diagnosed with dysthymia.

In April 1995, the veteran was given a VA skin examination.  
He reported a history of problems with chest skin, and stated 
that he felt like a knife was cutting his skin when he 
scratched it.  He denied a rash or scaliness.  On objective 
examination, there was no redness, scaliness, or skin 
lesions.  Diagnoses included no skin pathology found, and 
costochondritis.  The examiner noted that the veteran's 
symptoms suggested a neuropsychiatric condition.

Also in April 1995, the veteran was given a psychological 
evaluation.  He indicated that during the Persian Gulf War he 
was not under attack and had no combat experiences or other 
traumatic experiences.  He denied having had psychiatric 
treatment.  He reported a lack of energy, fatigue, constant 
sleepiness, forgetfulness, difficulty concentrating, skin 
rash, irritability, and brief dissociative episodes.  He 
stated that these symptoms began two to three months after 
the Persian Gulf War.  Following examination, the examiner 
stated that the veteran appeared to be a depressed individual 
with difficulty functioning in environments where there was 
much interpersonal contact.  The examination suggested a 
diagnosis of either dysthymia or major depression without 
psychotic features.  

VA outpatient treatment records submitted from 1996 to 2002 
show the veteran being seen for various complaints such as 
high blood pressure, headaches, and depression.  In February 
1996, he was seen with complaints of a skin rash and found to 
have a macular rash with irregular borders.  He was diagnosed 
with tinea versicolor.  In August and December 1996 he had 
syncopal episodes.  

In September 2002, the veteran was given VA general medical 
and orthopedic examinations.  These partly note depression 
and an old left knee condition.  It was also noted that he 
had a history of arterial hypertension since December 1990.  
Blood pressure readings were 120/80 and 126/80.  

Also in September 2002, the veteran was given a VA mental 
examination.  He reported that he had been in psychiatric 
treatment for the previous six years, but had no psychiatric 
treatment prior to then.  He stated that in the previous year 
he had felt sad and depressed, was irritable, had a loss of 
interest in daily living activities, and also had a loss of 
energy.  He also reported insomnia, anhedonia, difficulty 
concentrating, feelings of worthlessness, anxiety, and 
tension.  Following objective examination, he was diagnosed 
with recurrent major depressive disorder.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims for service 
connection.  Relevant identified medical records have been 
obtained to the extent possible.  Service medical records 
from the veteran's first period of active duty are 
unavailable, and attempts by the VA to obtain them have been 
unsuccessful.  However, the veteran claims service connection 
based on his second period of active duty, and not based on 
his first period of active duty.  VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

1.  Hypertension

Service connection will be rebuttably presumed for certain 
chronic diseases, such as hypertension, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects 
noted when examined and accepted for service.  Clear and 
unmistakable that the disability manifested in service 
existed before service will rebut the presumption.  38 
U.S.C.A. § 1111;  38 C.F.R. § 3.304. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service medical records from the veteran's first period of 
active duty (1967-1969) are unavailable.  There is no 
entrance examination from the second period of active duty, 
which lasted from January to June 1991.  Medical evidence 
shows that in December 1990, prior to his second period of 
service, he had elevated blood pressure, was diagnosed with 
hypertension, and was started on antihypertensive medication.  
Clearly the hypertension began many years after the first 
period of active duty but before the second period of active 
duty.  Subsequent medical records from the January-June 1991 
period of active duty, and from after that period of active 
duty, continue to show hypertension.  Comparing findings from 
before, during, and after the second period of active duty, 
no increase in the basic level of hypertension is shown due 
to the second period of service.  Aggravation of hypertension 
during the second period of active duty is not shown.

Based on all the evidence, the Board concludes that the 
veteran's hypertension was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for hypertension, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

2.	PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran seeks service connection for PTSD.  One 
requirement for service connection is competent medical 
evidence of the existence of the claimed condition. Degmetich 
v. Brown, 104 F.3d 1328 (1997).  Moreover, as noted in 38 
C.F.R. 
§ 3.304(f), service connection for PTSD requires an 
acceptable diagnosis of the condition.  None of the medical 
records in the present case, including the recent VA 
examinations, show a diagnosis of PTSD.  Thus there may be no 
service connection for the claimed condition.

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b);  Gilbert, supra.

3.	Undiagnosed illness

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6 
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98.

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were recently amended, effective March 1, 
2002.  In pertinent part, the new law provides that, in 
addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection. 

During his second period of active duty, from January to June 
1991, the veteran had some service in Southwest Asia during 
the Persian Gulf War.  He claims he has disability from joint 
pain, memory loss, a skin condition, fatigue, and flu-like 
symptoms, due to undiagnosed illness from such Persian Gulf 
War service.   Some of these complaints have been medically 
attributed to diagnosed conditions.  For example, there is 
joint pain associated with diagnosed orthopedic conditions 
such as the low back disorder that existed before the last 
period of active duty; some skin complaints have been 
attributed to the diagnosed skin disorder of tinea versicolor 
which is first shown years after the last period of active 
duty; and many of the complaints have been medically 
associated with a diagnosed mental disorder (primarily 
diagnosed as depression) which is first shown years after the 
last period of active duty.  

To the extent that diagnosed conditions are the source of the 
veteran's complaints, the Persian Gulf War provisions on 
undiagnosed illness do not apply.  Moreover, the evidence 
does not show service incurrence or aggravation of such 
diagnosed conditions.  To the extent that the various 
complaints have not been attributed to a specific diagnosed 
condition, there is no objective indication of related 
disability for a period of at least 6 months and to a 
compensable degree, and thus such requirements of the Persian 
Gulf War provisions are not met. 

The preponderance of the evidence is against the claim for 
service connection for undiagnosed illness.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b);  Gilbert, supra.


ORDER

Service connection for hypertension is denied.

Service connection for PTSD is denied.

Service connection for undiagnosed illness manifested by 
joint pain, memory loss, a skin condition, fatigue, and flu-
like symptoms is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

